FILED
                               NOT FOR PUBLICATION                          OCT 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



BENILDA SAY; JOSE ONG,                             Nos. 05-71872
                                                        05-71873
               Petitioners,
                                                   Agency Nos. A079-789-913
  v.                                                           A079-789-922

ERIC H. HOLDER, Jr., Attorney General,             MEMORANDUM *

               Respondent.




                       On Petition for Review of Orders of the
                           Board of Immigration Appeals

                              Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       In these consolidated petitions for review, Benilda Say and Jose Ong, natives

and citizens of the Philippines, petition for review for the Board of Immigration

Appeals’ (“BIA”) orders summarily affirming an immigration judge’s decision




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their applications for cancellation of removal. We have jurisdiction under

8 U.S.C. § 1252. We grant the petitions for review and remand.

      The government requests that we grant Ong’s petition for review and

remand to allow the BIA to address in the first instance petitioners’ contention that

Ong’s conviction falls within the petty offense exemption at 8 U.S.C.

§ 1182(a)(2)(ii). The government also requests that we grant Say’s petition for

review and remand to allow the BIA to clarify whether Say’s application was

denied on statutory or discretionary grounds. We agree that remand of both

petitions on these grounds is appropriate. See INS v. Ventura, 537 U.S. 12, 16-18,

(2002) (per curiam) (remand appropriate where issues were not considered by the

BIA); Lanza v. Ashcroft, 389 F.3d 917, 931-32 (9th Cir. 2004) (remand appropriate

when it is unclear whether agency relied on a reviewable ground).

      PETITIONS FOR REVIEW GRANTED; REMANDED.




                                          2                                    05-71872